RODOWSKY, Judge,
concurring.
I concur in the answer. Section 14-601(d) does not “bar[ ] press access to confidential records of a hospital’s peer review committee” under the circumstances here. That is because the circumstances here fall under § 14-601(e)(l) which creates an exception to the direct operation of the confidentiality rule of § 14-601(d). But the exceedingly literal interpretation of the certified question which produces the “no” answer does not fully convey the policy of Maryland law. I believe that the United States Court of Appeals for the Fourth Circuit also seeks guidance concerning the strength of the policy embodied in § 14-601(d) to aid its appellate review of the federal district court’s order.
The rule of confidentiality of § 14-601(d) is so all encompassing that it was necessary expressly to carve out an exception in § 14-601(e)(l) in order to allow a physician who is the subject of a peer review to obtain the records for use in that physician’s challenge to the peer review conclusions. The majority correctly observes: “Undoubtedly, the exception is premised on the due process rights of a physician aggrieved by the decision of the medical review committee.”
This means that the rule of confidentiality is suspended only to the extent necessary to achieve the purpose of the suspension. The statute’s policy continues, even under the circumstances here, to express a compelling governmental interest in protecting the confidentiality of medical review records in order to foster effective, thorough, frank and uninhibited exchange among peer review committee members so that quality patient care can be ensured.
*671Maryland’s compelling interest must then be weighed against the claimed first amendment rights of access by the press. That is a question for the federal courts. It is not within the certified question.
McAULIFFE and SMITH, JJ., join in this concurring opinion.